Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because:
In Figs. 15-20 the term “GAS MILAGE” should be -GAS MILEAGE-.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the communications data" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner assume ‘the communications data’ is referring to data transmitted between “a communication device” and “a decision engine”.  
Claim 20 invokes two “a marketing database”, once in line 6, and the second time in line 7.  It is unclear whether the invocations are referring to the same database or two separate and distinct databases.  To expedite prosecution, under the broadest reasonable interpretation of the claims, Examiner assumes they can be referring to either the same database or two separate and distinct databases. 
Claim 30 invokes two “a network”, once in line 2, and the second time in line 4.  It is unclear whether the invocations are referring to the same network or two separate and distinct networks.  To expedite prosecution, under the broadest reasonable interpretation of the claims, Examiner assumes they can be referring to either the same network or two separate and distinct networks. 
Claims 31-35 and 37-39 recites the limitation "The system of claim 28".  There is insufficient antecedent basis for this limitation as claim 28 pertains to a method claim.  To expedite prosecution, Examiner assume Applicant intended antecedent reference to -The system of claim 30.  
Claims 36 recites the limitation "The system of claim 33" and “configured to select the vendor”.  There is insufficient antecedent basis for this limitation in the claim as there is no vendor invoked in claim 33.  To expedite prosecution, Examiner assume Applicant intended antecedent reference to -The system of claim 35-.
Claims 21-29 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 01/52126 to Mark Sinclair (hereinafter Sinclair).
Per claim 20, Sinclair discloses a computer-implemented method (figs. 1-15) for providing vendor options (fig. 2B:122-124 and figs. 6-15…products by various manufacturers are vendor options, exemplary example provided are camera products; figs. 6,15…user can compare from amongst vendor options, exemplary example are camera products, and decide which amongst the plurality of cameras to pick and purchase), comprising: 
receiving, by a connector engine (fig. 1:200…front end  200 of interactive consumer product selection system 10 construed as connector engine that interfaces the back end 100, the front end 200 including an inquiry computer 14), decision-related data (figs. 4-9, 11 and 13-15…all presented data to the user  is construed as decision-related data since user uses the data to input/select selectable preferences/ratings that enable the system to match the best product for user) based on communications between a user of a communication device (fig. 1:16, fig. 3A:214 and pg. 8:¶2…decision-related data is communicated between user interfaces 16-20, which can be a remote computer terminal, e.g., a communication device, and inquiry computer 14) and a decision engine (fig. 1:14, fig. 3A:218…inquiry computer construed to be decision engine receiving user input/selection and performs analysis to rank and present products that best match user input/selection) over a network (pg. 8:¶2…remote computer terminals 16-20 communicates with inquiry computer 14 over a network, “The system includes one or more user interfaces 16, 18, 20 (e.g., remote computer terminals with video monitor and computer mouse attached thereto) coupled to the inquiry computer 14”), the decision-related data including at least one piece of modifiable decision-related data modifiable by user input (fig. 4 and pg. 11:¶1…decision-related data is modifiable by user in the form of selected ratings/preferences made by user input, which contributes to scores that dictate the specific products that are displayed to user; fig. 6:350…decision related data, such as presented objective criteria categories 340-346, can also be modified by user through selection/clicking to be dropped from consideration; figs. 8, 9, 11 and pg. 18:¶4 – pg. 19:¶1…decision-related data is modifiable by the user through user selecting specific ratings which contributes to scores (fig. 15:414) that further dictate the specific products that are displayed to the user) into the decision engine (fig. 1:14…inquiry computer 14 calculates product scores based on user input/modification to decision-related data of user preferences/ratings, and inquiry computer 14 determines what products to display to user based on ranking of scores);
matching, by the connector engine (fig. 1:200…front end 200, e.g., connector engine performs matching by inquiry computer 14), the at least one piece of modifiable decision-related data of the communications data (figs. 4-9, 11 and 13-15…user input/selection through the user interface 16-20 of preferences/ratings is received by the inquiry computer 14 for analysis) with at least one vendor factor (Objective and subjective criteria categories are construed as vendor factors; fig. 6:340,342,344,346 and pg. 8:¶3…objective criteria can be categorized, the categories including: “Features”, “Building Standard”, “Performance”, “Accessory Range”, where each of these objective criteria categories can be construed as a vendor factor as each are factors associated with the product that the vendor is selling and matched with user input/selected preferences, used to aid user’s purchasing decision; fig. 4 and pg. 11:¶1…example objective criteria category “Features” (shown also in fig. 6:340) is a vendor factor user considers in user’s purchasing decision; fig. 6:350…objective criteria categories 340-346 are vendor factors matched to the user based on preferences user inputted/selected and can be further modified by user dropping from consideration; fig. 8:360,362,364,366 and pg. 18:¶4…subjective criteria (associated with visual appearance of the product) can be categorized, the categories including: “Camera” appearance 360, “Viewfinder” 362, “LCD Display” 364 and “Control Layout” 366; figs. 8, 9, 11 and pg. 18:¶4 – pg. 19:¶1…each of the subjective criteria categories can be construed as a vendor factor associated with the product that the vendor is selling and matched with user input/selected ratings, used to aid user’s purchasing decision as each are factors for the product that the vendor is selling that the user can consider for user’s purchasing decision) from a marketing database (fig. 1:12 and pg. 15:¶1-2, Table 1…product database 12, construed as a marketing database, contains data for products from vendors/manufacturers, “The manufacturers provide data at 122 to the interface as shown in the fourth column of Table 1… It will be appreciated that database maintenance will be on a continuing basis at 126 as manufacturers constantly release new products, and the manufacturers or others must provide new data via the interface for entry into description tags in the database of the system”);
retrieving, by the connector engine (front end 200), at least one vendor option (products from vendors/manufacturers) from a marketing database based on the matched vendor factor (fig. 3A:218, fig. 3B:230…inquiry computer 14 receives and analyzes user’s preferences/ratings and matches user’s preferences/ratings to specific products, e.g., cameras, from vendors/manufacturers, and product information is retrieved from database 12 for the best matched objective and subjective criteria categories by score for display to user; fig. 14:398 and pg. 20:¶1…links to information directly manufacturer servers, the servers with manufacturer information can be construed as a marketing database, where the links can access advertising 404, product brochures 402 and press releases 406); and
outputting, by the connector engine, the at least one vendor option (fig. 3B:232 and figs. 6, 13-15…front end 200 outputs to user interfaces 16-20, vendor products that best match user preferences/ratings-).
Per claim 21, Sinclair discloses claim 20, further disclosing modifying the at least one matched vendor factor (fig. 4…example of objective criteria category of “Features”, e.g., vendor factor, is matched with user input/selection 320 for preferences) according to the modifiable decision-related data (fig. 6:340,350…”Features” vendor factor is presented as modifiable decision-related data with the option of being dropped, e.g., “D” 350) to identify the at least one vendor option (pg. 18:¶1…upon dropping a objective criteria category such as “Features”, recalculation of scores and identification of updated vendor options, e.g., products, is made: “by selecting the 'D' 350 in one of the Features, Build Standard, Performance, and Accessory Range columns, that criterion is removed from both the selection process and the ranking calculation. Therefore, upon removal of a category column, the Overall Score is recalculated as an average of the remaining categories, and products are re-ranked based upon the user's selection criteria with respect to the remaining categories”). 
Per claim 22, Sinclair discloses claim 20, further disclosing triggering (fig. 1…front end 100 obtains information, e.g., triggers, from back end 200), by the connector engine (front end 100), a marketing engine (fig. 1:100…back end construed to be marketing engine; pg. 6:¶7…”The back end identifies objective and subjective criteria (attributes), produces the comparative objective data, scores the objective data in terms of product performance, functionality and build quality.  According to one preferred aspect of the invention, independent and authoritative research, e.g., consumer research, is used to determine both objective (quantitative and qualitative) and subjective categories, and products are rated within an objective category by manufacturer specifications and/or independent scientific tests to provide the comparative objective data”) associated with the marketing database (fig. 1:12 and pg. 8:¶2…database 12 is used by backend 100, “the system 10 generally includes a database 12, a data entry computer 13 used in entering data into the database, and an inquiry computer 14 (e.g., a server) coupled to the database for manipulating the data within the database. The data provided by the data entry computer is preferably obtained from a collection operation 15 which is described in more detail with respect to Fig. 2”; fig. 2 and pg. 8:¶4+…research planners at the back end 100 perform marketing research and define selection criteria to present to user) to output the at least one vendor option to the user (fig. 2:114…research planners at the back end 100 define objective and subjective criteria categories which are presented to the user for selection/rating).
Per claim 23, Sinclair discloses claim 20, further disclosing providing, by the connector engine (fig. 1:200…front end 100 interfaces and provides information requested from user interface to back end 200), the at least one vendor option (fig. 14…specific products, e.g., cameras, from vendors/manufactures are recommended and displayed to the user, from which the use can select links to obtain more information from manufacturer, i.e., brochure 402, advertising 404, web site press release 406, through the back end 100) to a marketing engine (fig. 1:100…back end 100 construed to be marketing engine contains information from manufacturer in database 12 that user can request about specific recommended products) associated with the marketing database (fig. 1…back end 100 contains database 12) as a recommendation of vendor options to provide to the user (pg. 20:¶1…requested information from manufacturer by user of specific system products are provided to the user, including third party consumer opinions/recommendations 408), the marketing engine utilizing the recommendation to provide vendor options to the user (fig. 1…back end 100 provides requested information on specific products to the user, information including third party opinions/recommendations 408about the specific products).
Per claim 24, Sinclair discloses claim 20, further disclosing the modifiable decision-related data includes at least one decision factor having a weighted score (figs. 6, 8, 9, 11...for each objective/subjective criteria category, user enters ratings/preferences, to generate the numeric score value, e.g., weighted score, for that category, user ratings/preferences themselves construed as decision factors), the weighted score of the at least one decision factor determined by at least an importance assigned to the at least one decision factor by the user (figs. 4, 6 and pg. 11:¶1 ... the overall score 338 is calculated from weighted scores associated with objective criteria categories, where each weighted score is obtained from user entry of importance levels for each category where the importance levels are mapped to a numeric weighting value, "With respect to the scoring of the features ... the value the user of the system places on a particular feature affects the scoring of that feature as a weighting factor"; fig. 4 ... objective criteria categories have importance levels entered, for instance for "Features" category, an importance scale ranging from "Essential" to "Don't Want" is entered by user for each component feature;  pg. 18:¶4- pg. 19: ¶1 ... visual score (fig. 15:414) is calculated by separate weighted scores for each subjective criteria category which is mapped to importance levels, e. g., 'Like', 'OK', and 'Not Sure': "According to a preferred subjective rating system, each visual attribute is assigned 10 points, providing a default overall visual score of 40 points (with four visual attributes). As each attribute is reviewed, the user potentially alters the score based upon the user's rating. A 'Like' rating increases the score assigned to 25 points, an 'OK' rating keeps the score at 10 points, and a 'Not Sure' rating decreases the score to 5 points. Therefore, with four visual attributes, any product in which the user rates all the attributes as 'Like' will be provided with a visual score of 100 points").
Per claim 25, Sinclair discloses claim 20, further disclosing retrieving the at least one vendor option includes: selecting the marketing database corresponding to a vendor (fig. 14:398 and pg. 20:¶1…use can select amongst multiple manufacturer information servers, e.g., marketing databases, to access advertising 404, product brochures 402 and press releases 406); and retrieving the at least one vendor option from the selected at least one marketing database (fig. 14:398 and pg. 20:¶1…information about the specific recommended product can be retrieved from manufacturer information servers, such as product brochure 402 and press releases 406 about the specific recommended product).
Per claim 26, Sinclair discloses claim 25, further disclosing selecting the market database corresponding to the vendor includes selecting the vendor based on whether or not goods and/or services provided by the vendor correspond to one or more decision option provided to the user by the decision engine or input by the user to the decision engine (fig. 14…inquiry computer outputs list of recommended vendor products corresponding to scoring of user preferences/ratings, e.g., decision options… the user can then further input click on the a recommended product and select information specific to the corresponding manufacturer from their information server, e.g., marketing database, to retrieve more information about the product).
Per claim 27, Sinclair discloses claim 20, further disclosing outputting the at least one vendor option includes selecting the at least one vendor option based on an advertisement subscription of a vendor associated with the at least one vendor option (figs. 6-9, 11, and 13-15…user’s final selection of a recommended product from the plurality of recommended products output to the user on GUI can be based on linked advertising information 402-404 provided by the manufacturer/vendor, the linked advertising information 402-404 construed as an advertisement subscription; pg. 15:¶2…manufacturer/vendor provides information into database 12, which can also be construed as advertisement subscription as manufacturer/vendor performs “database maintenance…on a continuing basis at 126 as manufacturers constantly release new products, and the manufacturers or others much provide new data via the interface for entry into description tags in the database of the system”).
Per claim 28, Sinclair discloses claim 20, further disclosing the modifiable decision-related data includes data based on user input to the decision engine to at least one of modify a decision factor  (figs. 6, 8, 9, 11...for each objective/subjective criteria category, user inputs ratings/preferences to inquiry computer 14, to generate the numeric score value for that category that modifies the weight of that category for the overall score, the user ratings/preferences themselves construed as decision factors), supply information related to a decision factor (figs. 6, 8, 9, 11…user supplies personal ratings/preferences, e.g., decision factors, for each objective/subjective criteria category), modify a decision output (figs. 6 and 15…overall score and visual score is the total combined scores for user inputted preferences/ratings for the objective criteria categories and subjective criteria categories, the overall score and visual score construed as a decision output), and supply information related to a decision output (figs.  6 and 15…overall score and visual score, e.g., decision output, corresponds to the recommend products supplied to the user).
Per claim 29, Sinclair discloses claim 20, further disclosing the modifiable decision-related data includes at least one decision factor (figs. 6, 8, 9, 11...for each objective/subjective criteria category, user inputs ratings/preferences to inquiry computer 14, to generate the numeric score value for that category that modifies the weight of that category for the overall score, the user ratings/preferences themselves construed as decision factors) and matching the at least one piece of modifiable decision-related data with at least one vendor factor further comprises matching to the at least one vendor factor based on the presence or absence of one or more decision factor (fig. 6…user entered preferences, e.g., decision factors, for objective criteria categories, such as “Features” can include the absence of decision factors, e.g., dropping the objective criteria category 350, or presence of decision factors, e.g., keeping the objective criteria category and not dropping it; figs. 9, 11, 13…subjective criteria categories and correspond decision factors can also have absence and presence of decision factors through “Drop Camera” selection).
Claims 30-39 are substantially similar in scope and spirit to claims 20-29.  Therefore, the rejections of claims 20-29 are applied accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to decision support systems that aid users to decide which good/service to select from a plurality of decision options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125